Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 03/20/2019.
Claims 1-13 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (Pub. No. 2020/0084532 A1) further in view of Miller e al. (Pub. No. 2013/0193911 A1).

Regarding claim 1, Lo discloses:

A charging case for charging and storing a pair of earbuds (see Fig. 4), the charging case comprising: 

the lower section housing at least a battery (see Fig. 4, battery 4) and a printed circuit board (PCB) mounted with an electrical circuitry for at least performing power management and charging functions (see Fig. 4, rigid printed circuit board 5, see par [0025-0026]), 
the upper section being formed to have a pair of sockets to accommodate the pair of earbuds (see Fig. 4, upper section 7, see par [0040], two upper receiving grooves 731), respectively; and 

However, Lo fails to disclose:

a universal serial bus (USB) cable comprising a distal end portion including a USB connector configured to be plugged in a corresponding USB port in a host device for charging the battery, 
a cable body housing electrical wires coupled to the USB connector, and 
a proximal end portion non-removably attached to the case body for guiding the electrical wires into an inner space of the case body where end portions of the electrical wires are soldered onto the PCB (see Fig. , 3, 8-9, see par [0033] the charger unit 10 can be connect two connector cords and/or devices via the USB....); 
wherein a recessed area is formed on an exterior surface of the case body, the recessed area being configured for the cable body and the distal end 
Thus, Miller discloses:
a universal serial bus (USB) cable comprising a distal end portion including a USB connector configured to be plugged in a corresponding USB port in a host device for charging the battery (see Fig. 8-9, cable 262, USB 258a, see par [0033] the charger unit 10 can be connect two connector cords and/or devices via the USB...., see par [0050-0060]), 
a cable body housing electrical wires coupled to the USB connector (see Fig. 8-9, cable 262, USB 258a, see par [0033] the charger unit 10 can be connect two connector cords and/or devices via the USB...., see par [0050-0060]), and 
a proximal end portion non-removably attached to the case body for guiding the electrical wires into an inner space of the case body where end portions of the electrical wires are soldered onto the PCB (see Fig. , 3, 8-9, see par [0033] the charger unit 10 can be connect two connector cords and/or devices via the USB...., see par [0050-0060]); 
wherein a recessed area is formed on an exterior surface of the case body, the recessed area being configured for the cable body and the distal end portion to fit in, allowing for folding and storing the attached USB cable while not in use (see Fig. 8-9, cable 262, USB 258a, see par [0033] the charger unit 10 can be connect two connector cords and/or devices via the USB...., see par [0050-0060]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a earbud charging storage case of Lo to include a USB cable comprising a distal end portion including a USB connector in order to connecting the portable charger unit to a computer for recharging or data exchange (see Miller par [0010]).



Regarding claim 5, Miller discloses:
wherein the recessed area is shaped as a groove with dimensions that allow the distal end portion and the cable body to fit in to have exposed outer surfaces thereof being flush with or lower than the exterior surface of the case body around the recessed area when the attached USB cable is folded and accommodated in the recessed area (see Fig. 8-9. See par [0050-0060], storage cavities 250a, 250b, 250c, includes a channel 252....).

Regarding claim 6, Miller discloses:
wherein the USB connector is a double-sided reversible USB Type-A connector (see Fig. 8-9, USB 256).

Regarding claim 7, Lo discloses:
wherein a plurality of charging pins are mounted on the PCB in the lower section, the plurality of charging pins having end portions protruding into the pair of sockets to be used for charging the pair of earbuds upon contact with corresponding charging pins included in the pair of earbuds (see Fig. 3, charger contactors 522, see Fig. 5).

Regarding claim 8, Lo discloses:
wherein the lower section of the case body includes a plurality of LED lights coupled to the PCB and configured to indicate a power status when a top cover is opened, the top cover being attached at one edge portion of the upper section of the case body and electronically coupled to the PCB (see par [0039], LED651..., wherein using LED for indicate a power status is well-known in the art).

Regarding claim 9, Miller discloses:
wherein the recessed area is formed on an exterior bottom surface, on an exterior side surface, or on the exterior bottom surface and the exterior side surface contiguously (see Fig. 4).

Regarding claim 10, Miller discloses:
A process of assembling a charging case having a built-in universal serial bus (USB) cable, the process comprising: 
fabricating a USB cable comprising a distal end portion including a USB connector, a cable body housing electrical wires coupled to the USB connector, and a proximal end portion including a strain relief (SR) element comprising a patch section and a flange section, wherein at least one dimension of the flange section is configured to be larger than a corresponding dimension of the patch section; fabricating an upper section of a case body, including forming a pair of sockets to accommodate the pair of earbuds, respectively, and forming a fixture extruding downward; fabricating a lower section of the case body to house at least a battery and a printed circuit board (PCB) mounted with an electrical circuitry for performing at least power management and charging functions, wherein a recessed area is formed on an exterior surface of the case body, the recessed area being shaped and dimensioned for the distal end portion and the cable body to fit in, and wherein an opening is formed in a housing wall of the case body at a location adjacent to the recessed area, the opening being shaped and dimensioned for the patch section to fit in; inserting the proximal end portion through the opening to guide the electrical wires extending out from the proximal end portion into an inner space of the case body; soldering end portions of the electrical wires onto the PCB housed in the lower section; snapping the patch section in the opening and placing the flange section in the inner space against an inner surface of the case body around the opening; and attaching the upper section to the lower section, including placing the fixture against the proximal end portion in the inner space to hold the proximal end portion in position with the opening.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claim 2.
		Claim 10 is allowed over prior art of record, respectively.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the combination of prior arts fail to disclose:

“a strain relief (SR) element comprising a patch section and a flange section, wherein at least one dimension of the flange section is configured to be larger than a corresponding dimension of the patch section;
snapping the patch section in the opening and placing the flange section in the inner space against an inner surface of the case body around the opening; and attaching the upper section to the lower section, including placing the fixture against the proximal end portion in the inner space to hold the proximal end portion in position with the opening”.
Claims 11-13 are would be allowed as being directly or indirectly dependent of the allowed independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851